 

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF ARKANSAS

BATESVILLE DIVISION
THOMAS WILSON
ADC #161140 PLAINTIFF
Vv. No. 1:19-cv-62-DPM

MARJORIE HALL, Health Service
Administrator, NCU; ERNEST JOHNSON,
Lieutenant, NCU; PATRICK THOMPSON,
Sergeant, NCU; AMIE BURROW,
APN, Calico Rock; LYNDAL COOPER,
Captain; and TERRY FULFER DEFENDANTS
ORDER
On de novo review, the Court adopts Magistrate Judge Harris’s

careful recommendation, Doc. 86, and overrules Wilson’s objections,
Doc. 89. FED. R. Civ. P. 72(b)(3). Wilson didn’t let the grievance
procedure run its full course before filing this lawsuit. The motions
for summary judgment, Doc. 63 & 70, are therefore granted. Wilson’s

claims will be dismissed without prejudice for failure to exhaust.

So Ordered.

A PY“ AL es olf p -
D.P. Marshall Jr.
United States District Judge

 

tas } : 7/7
aT March QAodac

 

 
